                                          Case 4:18-cv-06726-HSG Document 38 Filed 03/01/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICHOLAS DER-HACOPIAN,                            Case No. 18-cv-06726-HSG
                                   8                    Plaintiff,                         SCHEDULING ORDER
                                   9             v.                                        Re: Dkt. No. 37
                                  10     DARKTRACE, INC.,
                                  11                    Defendant.

                                  12          The parties submitted a proposed schedule on February 27, 2019, see Dkt. No. 37,
Northern District of California
 United States District Court




                                  13   following an initial case management conference on February 12, see Dkt. No. 35. Having
                                  14   considered the parties’ proposed schedule, the Court SETS the following deadlines pursuant to
                                  15   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:
                                                              Event                                         Date
                                  16
                                                            Mediation                                  April 24, 2019
                                  17           Joint Report on Status of Mediation                      May 6, 2019
                                                Phase I Fact Discovery Deadline                       August 29, 2019
                                  18         Class Certification Expert Disclosure
                                                                                                     September 26, 2019
                                                             Deadline
                                  19         Class Certification Expert Deposition
                                                                                                      October 31, 2019
                                  20                         Deadline
                                              Class Certification Motion Deadline                    November 21, 2019
                                  21            Deadline for Opposition to Class
                                                                                                     December 19, 2019
                                                      Certification Motion
                                  22       Deadline for Reply to Opposition to Class
                                                                                                      January 16, 2020
                                  23                  Certification Motion
                                                                                                      January 30, 2020
                                               Class Certification Motion Hearing
                                  24                                                                      2:00 p.m.

                                  25          The Court adopted the parties’ proposed schedule, except for the proposed August 29

                                  26   deadline for hearings on Phase I discovery motions. The Court advises the parties that they must

                                  27   identify and raise any discovery disputes early enough so that they can be resolved in time to meet

                                  28   the August 29 discovery cutoff.
                                          Case 4:18-cv-06726-HSG Document 38 Filed 03/01/19 Page 2 of 2




                                   1            These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   3   Standing Order. This order terminates Dkt. No. 37.

                                   4            IT IS SO ORDERED.

                                   5   Dated:

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
